PER C.URIAM.
The petition seeking a belated appeal of the order denying motion for postconvic■tion relief dated January Í3, 2015, rendition of which was postponed pending rendition of the order of January 27, 2015, denying defendant’s motion for rehearing in Baker County Circuit Court case number 2004-CF-000165-A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
WETHERELL, RAY, and KELSEY, JJ., concur.